Citation Nr: 0400981	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.  

2.  Entitlement to an increased, initial (compensable) rating 
for bilateral pes planus. 





ATTORNEY FOR THE BOARD

L.  J. Vecchiollo





INTRODUCTION

The veteran served on active duty from August 1997 to January 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which in part denied service connection 
for a right ankle condition, and granted service connection 
for bilateral pes planus and assigned an initial 
noncompensable rating.  

Since the veteran timely appealed the rating initially 
assigned for her bilateral pes planus, the Board must 
consider the holding in Fenderson v. West, 12 Vet. App. 119 
(1999).  And this issue has been restated to reflect this 
consideration.

The RO, in a May 2003 letter, requested that the veteran 
clarify which issues she wanted to appeal.  In a May 2003 
response, the veteran stated that she wanted to appeal the 
issues of entitlement to service connection for a right ankle 
condition, and entitlement to an increased initial rating for 
bilateral pes planus.  

As the issue of entitlement to service connection for a right 
ankle condition is not inextricably intertwined with the 
other issue developed for appellate review, a decision has 
been rendered on this issue.  Whereas, unfortunately, the 
remaining issue set forth on the cover page of this decision 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The veteran is informed that the 
VA will notify you if further action is required on your 
part.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
a right ankle condition.



CONCLUSION OF LAW

The veteran does not have a right ankle condition that was 
either incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue of service connection for a right ankle 
condition, at this time, and that all notification and 
development actions needed to render a fair decision on this 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was informed of what 
evidence she was expected to provide VA and of the evidence 
that had already been obtained.  Through a February 2002 
letter, the veteran has been informed of the applicable 
criteria necessary to substantiate her claim of service 
connection.  In February 2002, additional medical evidence 
was submitted into the record.  In a March 2002 response, the 
veteran indicated that no other medical evidence was 
available.  The veteran was also afforded a fee basis 
examination in December 1999, which examined and x-rayed the 
veteran's right ankle.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate her claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of this 
claim.

The veteran contends that her right ankle cramps and swells 
causing her severe pain and interference with her daily 
activities.  She states that this condition was caused by 
inservice injuries.  

The veteran's service medical records note that she sprained 
her left ankle in January 1998.  Examination noted no 
swelling or tenderness.  The diagnosis was mild ankle sprain.  
The veteran also sprained her left ankle in May 1999.  
Examination noted that the left ankle had full range of 
motion, with no edema, erythema, and exudate.  Drawers test 
was negative.  Mild tenderness to palpation of the lateral 
joint line was noted.  The diagnosis was mild eversion ankle 
sprain.  The veteran's service medical records are negative 
for any complaint or finding of a right ankle condition.  

A fee basis examination was conducted in December 1999.  The 
veteran noted that she twisted and fell on her right ankle in 
service, and no x-rays were obtained.  She currently 
complained of pain, occasional swelling and increased pain 
with activity.  Examination noted that the motion of both 
ankles were dorsiflexion of 20 degrees and plantar flexion of 
45 degrees.  X-rays of the right ankle was normal.  The 
examiner noted no right ankle pathology.

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  An essential requirement for 
granting service connection is medical evidence of current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  See 38 U.S.C. § 
1110.  In the absence of proof of present disability, there 
can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 
(1997) (Interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  But in this particular appeal, there is absolutely 
no medical evidence of record whatsoever indicating the 
veteran currently has a right ankle condition.  The physician 
who examined her in December 1999, concerning this claim, did 
not diagnose a right ankle condition of any sort.  The Board 
also notes that the veteran's service and post-service 
medical records are negative for any complaint or finding of 
a right ankle condition.  

Although the veteran contends that she has a current right 
ankle condition due to service, she simply does not have the 
medical expertise and training necessary to either diagnose a 
chronic disability or causally relate her putative current 
symptoms to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  Also, pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

Since the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine does not 
apply. 38 C.F.R. § 3.102; Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a chronic hamstring 
condition is denied.


REMAND

The veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  The December 1999 fee basis examination is 
inadequate to rate the veteran's disability under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat 
feet).  The examiner who conducted the June 2002 VA 
examination stated that the veteran's medical records were 
not available for review.  Therefore, the veteran should be 
scheduled for another examination.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  This includes 
apprising the veteran of the recently passed 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003), and its 
implications.

2.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated her for pes 
planus since service, the records of which are not 
already on file.  With her authorization, obtain 
records from each health care provider 
she identifies.

3.  After the development above has been 
accomplished, the veteran should be 
afforded an appropriate VA examination, 
to determine the nature and extent of her 
bilateral pes planus.  All special 
studies and tests should be undertaken.  
The claims folder, should be made 
available to the examiner prior to the 
examination.  The examiner should comment 
on the following:

a. Is there objective evidence of 
deformity of the veteran's feet, such as 
pronation or abduction?

b. Does the veteran have pain on 
manipulation and use of her feet?

c. Is there swelling on use of the 
veteran's feet?

d. Does the veteran have callosities of 
her feet?

e. Does the veteran have tenderness of 
the plantar surface of her feet?

f. Does the veteran have marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation of her 
feet?

g. Does the veteran use orthopedic shoes 
or appliances for her pes planus, and, if 
she does, is her condition improved by 
such use?

h. Please provide a statement regarding 
the overall degree of the veteran's pes 
planus.

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased initial rating for bilateral 
pes planus.  If the action taken is 
adverse to the veteran, she should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



